Exhibit 10.258

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into
effective as of December 13, 2007, by and between NNN MET CENTER 10, LLC (as
successor-in-interest to Met Center Partners-6, Ltd.) (“Landlord”) acting by and
through Triple Net Properties Realty, Inc. (“Agent”) for Landlord, PPD
DEVELOPMENT, LP (“Tenant”) and PHARMACEUTICAL PRODUCT DEVELOPMENT, INC.
(“Guarantor”).

WITNESSETH:

WHEREAS, Landlord and Tenant entered into that certain Industrial/Warehouse
Lease Agreement dated effective June 18, 2004 (as amended by that First
Amendment To Lease Agreement and that Second Amendment To Lease Agreement, the
“Lease”), pertaining to the lease of certain premises located in Travis County,
Texas, consisting of approximately 211,269 gross square feet of space in
Building Ten in the MetCenter development (the “Project”);

WHEREAS, Tenant desires to lease and demise from Landlord, and Landlord desires
to lease and demise to Tenant, certain additional space in the Building in
accordance with the terms and provisions hereinafter provided.

NOW, THEREFORE, for and in consideration of the premises and mutual covenants
herein contained and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:

1. 2nd Expansion Space. Landlord hereby leases and demises to Tenant the area
(the “2nd Expansion Space”) containing approximately 13,710 gross square feet of
space on the first floor of the Building, the 2nd Expansion Space being more
particularly described in Exhibit A attached hereto, for a term commencing on
March 1, 2008 (the “2nd Expansion Space Commencement Date”) and continuing until
the Expiration Date (June 30, 2015). The 2nd Expansion Space shall, for all
purposes, be deemed to be included within the term “Leased Premises” as used in
the Lease and shall be subject in all respects to the terms, provisions and
conditions set forth therein; provided, however, that the 2nd Expansion Space
hereby demised to Tenant is accepted by Tenant in an “AS-IS, WHERE-IS”
condition. Notwithstanding the foregoing, Landlord shall use commercially
reasonable efforts to cause the current occupant of the 2nd Expansion Space, the
Texas Parks & Wildlife Department, to vacate and surrender the 2nd Expansion
Space prior to March 1, 2008 (the date of expiration of the Texas Parks &
Wildlife Department lease). In the event the Texas Parks & Wildlife Department
vacates and surrenders the 2nd Expansion Space prior to March 1, 2008, Landlord
shall deliver the 2nd Expansion Space to Tenant on the first (1st) business day
following the date upon which the Texas Parks & Wildlife Department vacates and
surrenders the 2nd Expansion Space to Landlord and such date of delivery to
Tenant shall be deemed to be the 2nd Expansion Space Commencement Date; but only
so long as (i) Landlord has given Tenant at least thirty (30) days prior written
notice of such earlier 2nd Expansion Space Commencement Date and (ii) such
earlier 2nd Expansion Space Commencement Date does not occur prior to
February 1, 2008.



--------------------------------------------------------------------------------

2. Base Rent. Notwithstanding anything to the contrary in the Lease, Landlord
and Tenant hereby agree that, as of the 2nd Expansion Space Commencement Date,
the Base Rent applicable to the 2 nd Expansion Space shall be as follows:

 

Period

   Monthly Base Rent    Annual Base Rent  

03/01/08 - 10/31/08

   $ 10,853.75    $ 130,245.00 1

11/01/08 - 10/31/09

   $ 11,425.00    $ 137,100.00 2

11/01/09 - 10/31/10

   $ 11,996.25    $ 143,955.00 3

11/01/10 - 10/31/11

   $ 12,567.50    $ 150,810.00 4

11/01/11 - 10/31/12

   $ 13,138.75    $ 157,665.00 5

11/01/12 - 10/31/13

   $ 13,710.00    $ 164,520.00 6

11/01/13 - 10/31/14

   $ 14,281.25    $ 171,375.00 7

11/01/14 - 06/30/15

   $ 14,852.50    $ 178,230.00 8

 

1

(being $9.50 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

2

(being $10.00 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

3

(being $10.50 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

4

(being $11.00 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

5

(being $11.50 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

6

(being $12.00 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

7

(being $12.50 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

8

(being $13.00 multiplied by the approximate number of total 13,710 gross square
feet of the total second Expansion Space)

Total Base Rent applicable to the 2nd Expansion Space shall be paid in
accordance with the terms of the Lease.

3. Tenant’s Proportionate Share; Tenant’s Additional Rent. Landlord and Tenant
acknowledge and agree that, as of the 2nd Expansion Space Commencement Date,
Tenant’s Proportionate Share shall be increased to 65.10%. On the 2nd Expansion
Space Commencement Date, Tenant shall commence to pay Additional Rent for the
2nd Expansion Space in accordance with the terms of the Lease. The square feet
in the 2nd Expansion Space has been calculated and is hereby stipulated for all
purposes hereof to be as set forth herein, whether the same should be more or
less as a result of minor variations.

4. Tenant’s Parking. As of the 2nd Expansion Space Commencement Date, the number
of parking space for Tenant within the parking lot as shown on Exhibit A
attached to the Lease shall be 1,102 parking spaces, Tenant’s parking being
increased by the addition of 46 parking spaces (the 23 reserved spaces formerly
used by Texas Parks and Wildlife as depicted on Exhibit A-2 attached to this
Amendment and 23 unreserved spaces within the parking lot as shown on Exhibit A
attached to the Lease).

5. Broker’s Commissions. Landlord and Tenant each warrant to the other that it
has not dealt with any broker or agent in connection with the negotiation or
execution of this



--------------------------------------------------------------------------------

Amendment other than Atlantis Properties and Equis Corporation, whose
commissions shall be paid by Landlord pursuant to a separate written agreement.
Tenant and Landlord shall each indemnify the other against all costs, expenses,
attorneys’ fees, and other liability for commissions or other compensation
claimed by any other broker or agent claiming the same by, through, or under the
indemnifying party.

6. Miscellaneous.

a. All terms and conditions of the Lease not expressly modified by this
Amendment shall remain in full force and effect, and, in the event of any
inconsistencies between this Amendment and the terms of the Lease, the terms set
forth in this Amendment shall govern and control. Except as expressly amended
hereby, the Lease shall remain in full force and effect as of the date thereof.

b. This Amendment may be executed in one or more counterparts which shall be
construed together as one document.

c. Captions used herein are for convenience only and are not to be utilized to
ascribe any meaning to the contents thereof. Unless defined differently herein
or the context clearly requires otherwise, all terms used in this Amendment
shall have the meanings ascribed to them under the Lease.

d. This Amendment (i) shall be binding upon and shall inure to the benefit of
each of the parties and their respective successors, assigns, receivers and
trustees; (ii) may be modified or amended only by a written agreement executed
by each of the parties; and (iii) shall be governed by and construed in
accordance with the laws of the State of Texas.

e. Except for the Lease, there are no other agreements, oral or in writing,
between Landlord and Tenant with respect to the Premises

f. The Lease is in full force and effect and Tenant is in possession of the
Premises.

g. To Tenant’s actual knowledge no default exists under the Lease by Landlord.
All improvements required to be made by the Landlord under the terms of the
Lease have been satisfactorily completed. Except as expressly set forth in this
Amendment, there are no remaining concessions, bonuses, free months’ rental,
rebates, or other matters affecting the rental for Tenant.

h. To Tenant’s actual knowledge, Tenant has no claim or demand against Landlord.

i. Notwithstanding anything stated above, Tenant does not waive any of its
rights contained in Section 3.1 (c) of the Lease or the ability to make any
claims against Landlord under such provisions.

[SIGNATURE PAGE(S) FOLLOW]



--------------------------------------------------------------------------------

[Signature Page for that Third Amendment To Lease Agreement]

EXECUTED as of the date first written above.

 

LANDLORD:

TRIPLE NET PROPERTIES REALTY, INC.,

AGENT FOR LANDLORD

By:  

/s/ Ross Crow

Name:   Ross Crow Title:   Regional Asset Manager TENANT: PPD DEVELOPMENT, LP
By:   PPD GP, LLC, a Delaware limited liability company, its general partner By:
 

/s/ William J. Sharbaugh

Name:   William J. Sharbaugh Title:   President GUARANTOR: PHARMACEUTICAL
PRODUCT DEVELOPMENT, INC. By:  

/s/ William J. Sharbaugh

Name:   William J. Sharbaugh Title:   Chief Operating Officer